     Case 4:18-cv-03026 Document 84 Filed on 06/09/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOSEPH MORRIS AND MATTIE T. §
MORRIS,                      §
                             §
     Plaintiffs,             §
                             §
VS.                          §                        CASE NO. 4:18-cv-03026
                             §
DEUTSCHE BANK TRUST COMPANY, §
NATIONAL ASSOCIATION         §
                             §
                             §
     Defendant.              §

         JOINT STIPULATION ON UNRESOLVED REQUESTS FOR RELIEF

       Plaintiff Joseph Morris and Defendant/Counter-Plaintiff Deutsche Bank National Trust

Company, solely in its capacity as Trustee for the IndyMac INDX Mortgage Loan Trust 2006-

AR8 Mortgage Pass-Through Certificates, Series 2006-AR8 Under the Pooling and Servicing

Agreement dated May 1, 2006 (the “Trustee”) (incorrectly named as “Deutsche Bank Trust

Company, National Association”), together file this Joint Stipulation resolving the Trustee’s

requests for relief that remain unresolved following the Court’s February 3, 2021 Memorandum

and Order on the parties’ cross-motions for summary judgment (Doc. No. 79) (the “Order”).

        The Order granted the Trustee summary judgment on its claim for equitable subrogation

and affirmed the validity of the August 7, 2012 foreclosure sale, but it reserved for further

adjudication the Trustee’s request for a declaration regarding its entitlement to interest and

unrecovered advances made since January 30, 2006 under the doctrine of equitable subrogation.

       To facilitate entry of a final judgment by the Court while conserving the Parties’ and the

Court’s resources, the Parties stipulate that the Trustee is entitled to interest and unrecovered

advances in the following amounts based upon the Court’s ruling as provided in the Order:


                                               1
     Case 4:18-cv-03026 Document 84 Filed on 06/09/21 in TXSD Page 2 of 3




           1. Interest of $322,405.15

           2. Unrecovered advances of $281,092.84

       This stipulation resolves the remaining issues in this case and will allow the Court to

enter final judgment. If the Court wishes, the Trustee will submit a proposed final judgment for

the Court’s consideration.

DATE: June 9, 2021                                 Respectfully submitted,

                                                   /s/ Joshua D. Gordon
                                                   Robert C. Lane
                                                   State Bar No. 24046263
                                                   notifications@lanelaw.com
                                                   Joshua D. Gordon
                                                   State Bar No. 24091592
                                                   joshua.gordon@lanelaw.com
                                                   THE LANE LAW FIRM, P.L.L.C.
                                                   6200 Savoy Drive, Suite 1150
                                                   Houston, Texas 77036
                                                   Telephone: (713) 595-8200
                                                   Facsimile: (713) 595-8201

                                                   ATTORNEYS FOR PLAINTIFFS

                                                   /s/ Kyle A. Owens
                                                   RICHARD A. SAYLES, Lead Counsel
                                                   Texas Bar No. 17697500
                                                   dsayles@bradley.com
                                                   BRADLEY ARANT BOULT CUMMINGS LLP
                                                   4400 Renaissance Tower
                                                   1201 Elm Street
                                                   Dallas, Texas 75270
                                                   (214) 939-8700
                                                   (214) 939-8787 (Facsimile)

                                                   CHRISTOPHER D. KRATOVIL
                                                   Southern District Bar No. 623302
                                                   Texas Bar No. 24027427
                                                   ckratovil@dykema.com
                                                   ADAM NUNNALLEE
                                                   Southern District Bar No. 1287826
                                                   Texas Bar No. 2405743
                                                   anunnallee@dykema.com

                                               2
       Case 4:18-cv-03026 Document 84 Filed on 06/09/21 in TXSD Page 3 of 3




                                                    KYLE A. OWENS
                                                    Southern District Bar No. 590511
                                                    Texas Bar No. 24046573
                                                    kowens@dykema.com
                                                    DYKEMA GOSSETT, PLLC
                                                    1717 Main Street, Suite 4200
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 462-6400
                                                    Facsimile: (214) 462-6401

                                                    ATTORNEYS FOR TRUSTEE



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon

on all counsel of record on June 9, 2021, in compliance with the Federal Rules of Civil

Procedure.

                                                    /s/ Kyle A. Owens
                                                    Kyle A. Owens


100767.001965 4822-9936-3821.2




                                                3
